Case 3:17-cv-01375-DMS-MDD Document 645 Filed 03/04/19 PageID.36434 Page 1 of 10




 1 David A. Nelson (pro hac vice)               Karen P. Hewitt (SBN 145309)
   (Ill. Bar No. 6209623)                       kphewitt@jonesday.com
 2 davenelson@quinnemanuel.com                  Randall E. Kay (SBN 149369)
   QUINN EMANUEL URQUHART                       rekay@jonesday.com
 3 & SULLIVAN, LLP                              JONES DAY
   500 West Madison St., Suite 2450             4655 Executive Drive, Suite 1500
 4 Chicago, Illinois 60661                      San Diego, California 92121
   Telephone: (312) 705-7400                    Telephone: (858) 314-1200
 5 Facsimile: (312) 705-7401                    Facsimile: (844) 345-3178
 6                                              [Additional counsel identified on
     Scott L. Watson (SBN 219147)               signature page]
 7   scottwatson@quinnemanuel.com
     QUINN EMANUEL URQUHART                     Attorneys for Plaintiff and
 8   & SULLIVAN, LLP                            Counterclaim Defendants
     865 South Figueroa Street, 10th Floor      QUALCOMM INCORPORATED
 9   Los Angeles, CA 90017                      AND
     Telephone: (213) 443-3000                  QUALCOMM TECHNOLOGIES,
10   Facsimile: (213) 443-3100                  INC.
11
12                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
13
     QUALCOMM INCORPORATED,                  Case No. 3:17-cv-1375-DMS-MDD
14
                       Plaintiff,            QUALCOMM INCORPORATED’S
15                                           BENCH MEMORANDUM IN
           v.                                SUPPORT OF THE ADMISSIBILITY
16                                           OF PX066
17 APPLE INC.,                               Trial Date: March 4, 2019
18                     Defendant.
                                             Judge: Hon. Dana M. Sabraw
19 AND RELATED COUNTERCLAIMS
20
21
          QUALCOMM INCORPORATED’S BENCH MEMORANDUM IN
22
                   SUPPORT OF THE ADMISSIBILITY OF PX0066
23
24
25
26
27
28
Case 3:17-cv-01375-DMS-MDD Document 645 Filed 03/04/19 PageID.36435 Page 2 of 10




    1 I.      PRELIMINARY STATEMENT
    2         Plaintiffs’ Trial Exhibit 066 (PX0066), the contemporaneous minutes of a
    3 February 5, 2010 telephonic meeting between Apple and Qualcomm employees, is
    4 admissible as a business record because it was created from Qualcomm’s regularly
    5 maintained records and in the course of Qualcomm’s regularly conducted activity.
    6 Under Fed. R. Evid. 803(6), it is admissible as a business record, and pursuant to the
    7 stipulations in the Joint Pretrial Order such documents do not require additional
    8 foundation or authentication. (Dkt. 608.)
    9 II.     BACKGROUND
   10         On February 3, 2010, Apple engineer S. Aon Mujtaba and other Apple
   11 employees requested a call with Qualcomm’s “relevant Gobi protocol experts” to
   12 discuss “the image transfer protocol from the AP to the BB.” PX0592 at 5 (Feb. 3,
   13 2010 9:27 pm email). The request was relayed to Qualcomm’s “resident Gobi
   14 ‘image transfer protocol’ experts,” Billy Oostra and Claudia De Andrade, who,
   15 along with Qualcomm employee Ravi Soordelu, scheduled a call with Apple for 10
   16 am on February 5, 2010. Id. at 2-3 (Feb. 4, 2010 10:35 am and 4:46 pm emails).
   17         Mr. Soordelu emailed the Apple team with details of the scheduled call on
   18 February 5, 2010. PX0809 at 11 (Feb. 4, 2010 9:57 pm email). Before the call, Mr.
   19 Soordelu was asked by Jim Willkie of Qualcomm to take and “post minutes from
   20 this meeting.” PX0812. Mr. Soordelu confirmed that he would, and at 7:19 pm on
   21 February 5, 2010, he sent Mr. Willkie, Mr. Oostra, Ms. De Andrade and others an
   22 email setting forth the topics discussed during the call a high level including “details
   23 on the protocol used in Gobi” and how “boot mechanism for Gobi” can be
   24 leveraged, among other things. Id. In addition to the email setting out “high level
   25 topics,” Mr. Soordelu also created consistent, but more detailed, meeting minutes
   26 with the file name “2010_02_05_GobiDownloadcall.txt.” PX0066.
   27
   28
                                                  -1-
               QUALCOMM INCORPORATED’S BENCH MEMO IN SUPPORT OF THE ADMISSIBILITY OF PX066
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 645 Filed 03/04/19 PageID.36436 Page 3 of 10




    1 III.    ARGUMENT
    2         A.     Fed. R. Evid. 803(6) Legal Standard
    3         Under Fed. R. Evid. 803(6), statements recording an act or event are
    4 admissible if “(A) the record was made at or near the time by – or from information
    5 transmitted by – someone with knowledge; (B) the record was kept in the course of
    6 a regularly conducted activity of a business, organization, occupation, or calling,
    7 whether or not for profit; (C) making the record was a regular practice of that
    8 activity; (D) all these conditions are shown by the testimony of the custodian or
    9 another qualified witness; and (E) the opponent does not show that the source of
   10 information or the method or circumstances of preparation indicate a lack of
   11 trustworthiness.”
   12         B.     PX0066 Is Admissible as a Business Record
   13         PX0066 is admissible under the business records exception to the hearsay rule
   14 because it was produced from Qualcomm’s meeting records, which Qualcomm
   15 keeps in the ordinary course of business.
   16                i.    PX0066 Qualifies As A Business Record Under Fed. R. Evid.
                           803(6).
   17
              PX0066 meets each of the conditions of Fed. R. Evid. 803(6). Both the title
   18
        of the document (2010_02_05_GobiDownloadcall.txt) and the February 5, 2010
   19
        email Mr. Soordelu sent in response to being asked to take minutes during that day’s
   20
        call (PX0812) establish that it was created the same day as the meeting it
   21
        memorializes, by a participant. The meeting itself was part of Qualcomm’s
   22
        regularly-conducted and ongoing business activity, specifically its long-running
   23
        collaboration and discussion with Apple employees regarding solutions to technical
   24
        engineering challenges in smart phone software and hardware. And as both
   25
        testimony and other documents show, Mr. Soordelu’s minutes were consistent with
   26
        and a part of Qualcomm’s regular practice at the time they were created.
   27
   28
                                                  -2-
               QUALCOMM INCORPORATED’S BENCH MEMO IN SUPPORT OF THE ADMISSIBILITY OF PX066
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 645 Filed 03/04/19 PageID.36437 Page 4 of 10




    1         Meeting minutes have been consistently deemed admissible under Fed. R.
    2 Evid. 803(6) because they, like other regular business records, contain an important
    3 indicia of trustworthiness: they are relied upon by their creator for business
    4 purposes and would not serve that purpose if they contained inaccuracies. See
    5 generally Advisory Committee Note to Fed. R. Evid. 803(6) (1972) (“The element
    6 of unusual reliability of business records is said variously to be supplied by
    7 systematic checking, by regularity and continuity which produce habits of precision,
    8 by actual experience of business in relying upon them, or by a duty to make an
    9 accurate record as part of a continuing job or occupation.”). Businesses rely on
   10 minutes to accurately record the contents of a meeting so that the topics that are
   11 discussed, the objectives that are agreed-upon, and the tasks that are assigned can all
   12 be completed and built upon. See Allied Irish Banks, P.L.C. v. R2D2, L.L.C., No.
   13 CV088527RSWLFMOX, 2009 WL 10671184, at *5 (C.D. Cal. Mar. 11, 2009)
   14 (noting that once a document “qualifies as a business record, it is presumed to be
   15 reliable and trustworthy; the burden is on [the opponent] to produce admissible
   16 evidence establishing that the Loan Statement is untrustworthy.”).
   17         The contents of PX0066 demonstrate that it contains the indicia of reliability
   18 that justify admission of business records. Mr. Soordelu’s minutes do not contain
   19 opinions, editorialization, or characterization of the meeting they record; they
   20 simply recount what was said. Those accounts include technical details (e.g.,
   21 “OEMSBL has support for download thru USB”), descriptions of current
   22 technology (e.g., “Typically it takes 2 seconds for about 15 MB image”), and client
   23 requests for further development (e.g., “Mav needs to completely boot out of DDR.
   24 Can we help ?”). None of these details, or any other part of the minutes, would be
   25 valuable to Qualcomm if they were inaccurate. They are accordingly admissible as
   26 business records, as numerous courts have previously held in admitting or affirming
   27 the admission of minutes. See United States v. Freeman, 585 F. App’x 516, 517
   28 (9th Cir. 2014) (affirming admission of “draft minutes into evidence under the
                                                -3-
               QUALCOMM INCORPORATED’S BENCH MEMO IN SUPPORT OF THE ADMISSIBILITY OF PX066
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 645 Filed 03/04/19 PageID.36438 Page 5 of 10




    1 business records hearsay exception”); Ernst v. City of Chicago, 837 F.3d 788, 805
    2 (7th Cir. 2016) (“Meeting minutes properly fall within the business-records
    3 exception.”) (citation omitted); Major League Baseball Props., Inc. v. Salvino, Inc.,
    4 542 F.3d 290, 313-14 (2d Cir. 2008) (meeting minutes, including statements made
    5 by attendees from outside the company keeping the minutes, “plainly are admissible
    6 as a business record under Rule 803(6)”).
    7         PX0066 does not become hearsay based on the level of its detail. A business
    8 record “is admissible to prove the matters it states, with or without reference to the
    9 underlying source material.” Allied Irish, 2009 WL 10671184, at *5. Accordingly,
   10 even meeting minutes that solely cover the high level topics of what was discussed
   11 are considered admissible. PX0066, obviously, records significantly more detail
   12 than just the topics discussed, and it is admissible as a record of the memorialized
   13 contents of the February 5, 2010 meeting.
   14                ii.    PX0066 Requires No Foundation Or Authentication Under
                            The Joint Pretrial Order.
   15
              The Amended Proposed Joint Pretrial Order explicitly permits “that
   16
        documents created by a party in the ordinary course of business may be admitted by
   17
        that party or the opposing party without requiring fact testimony for the purpose of
   18
        establishing authentication and foundation for the document.” (Dkt. 608.) PX0066
   19
        is a document created by Qualcomm in the ordinary course of business, and is thus
   20
        admissible without fact testimony establishing authentication or foundation under
   21
        the stipulations in the Pretrial Order.
   22
                     iii.   Claudia De Andrade Is A Qualified Witnesses Under Fed. R.
   23                       Evid. 803(6)(D).
   24         Although PX0066 is covered by the stipulation discussed above, Ms.
   25 DeAndrade also constitutes a “qualified witness” with regard to this document for
   26 purposes of Fed. R. Evid. 803(6)(D)’s foundational requirements. “When a witness
   27 is used to lay the foundation for admitting records under Rule 803(6), all that is
   28 required is that the witness be familiar with the record keeping system.” United
                                                 -4-
                QUALCOMM INCORPORATED’S BENCH MEMO IN SUPPORT OF THE ADMISSIBILITY OF PX066
                                                                 Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 645 Filed 03/04/19 PageID.36439 Page 6 of 10




    1 States v. Hathaway, 798 F.2d 902, 906 (6th Cir. 1986) (collecting cases); see also
    2 United States v. Ray, 930 F.2d 1368, 1370 (9th Cir. 1990) (“The phrase ‘[an]other
    3 qualified witness’ is broadly interpreted to require only that the witness understand
    4 the record-keeping system.”); United States v. Walt, 117 F.3d 1427 (9th Cir. 1997)
    5 (Table); United States v. Franco, 874 F.2d 1136, 1139–40 (7th Cir. 1989). It is not
    6 necessary to call the custodian of the records to lay a foundation for a business
    7 record; rather the business records exception “only requires ‘someone with
    8 knowledge’ about the record-keeping, not necessarily an employee of the business
    9 or someone with knowledge of how the reports were made or maintained.” ABS
   10 Entm’t, Inc. v. CBS Corp., 908 F.3d 405, 426 (9th Cir. 2018); see also FDIC v.
   11 Staudinger, 797 F.2d 908, 910 (10th Cir. 1986).
   12         Additionally, the “sponsoring witness need not possess or even see the
   13 records in question before trial.” United States v. Turner, 189 F.3d 712, 720 (8th
   14 Cir. 1999) (citing United States v. Coohey, 11 F.3d 97, 99–100 (8th Cir. 1993)); see
   15 also United States v. Berry, 732 F. App’x 127, 132 (3d Cir.), cert. denied, 139 S. Ct.
   16 258 (2018) (holding that CFO could lay foundation because “he knows how the
   17 system works” and could testify that the records were “the type of purchase order
   18 that is created in the ordinary course of business on a daily basis.”).
   19         Claudia De Andrade, an employee of Qualcomm and participant in the
   20 February 5, 2010 call, is qualified to discuss Qualcomm’s minute keeping
   21 procedures. Ms. De Andrade testified in her deposition that Mr. Soordelu was
   22 “taking meeting notes” for the Gobi team. See De Andrade Mar. 5, 2018 Dep. Tr.
   23 82:20-83:1. She will further testify that the document at issue, PX0066, was created
   24 on orders from Mr. Willkie of Qualcomm on an email chain that included Ms. De
   25 Andrade. PX0812. Thus, Ms. De Andrade has more than adequately shown her
   26 familiarity with Qualcomm’s minutes keeping process and is a “qualified witness”
   27 to establish that Rule 803(6)’s foundational requirements have been met. See Ray,
   28 930 F.2d at 1370.
                                                  -5-
               QUALCOMM INCORPORATED’S BENCH MEMO IN SUPPORT OF THE ADMISSIBILITY OF PX066
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 645 Filed 03/04/19 PageID.36440 Page 7 of 10




    1         Finally, “the rule requires the ‘testimony of the custodian or another qualified
    2 witness[, which] allows proponents to introduce business records through
    3 unorthodox foundation witnesses[.]” 30B Fed. Prac. & Proc. Evid. § 6863 (2018
    4 ed.); see also Chevron Corp. v. Donziger, 974 F. Supp. 2d 362, 691 (S.D.N.Y.
    5 2014), aff’d, 833 F.3d 74 (2d Cir. 2016) (“neither a qualified witness nor a
    6 certification is necessary to provide the foundation in all instances”). “In other
    7 words, the key inquiry is whether the foundation witness is familiar with the
    8 organization’s record keeping practices, not his familiarity with any particular
    9 record.” United States v. Pirk, No. 1:15-CR-00142 EAW, 2018 WL 1521781, at *3
   10 (W.D.N.Y. Mar. 28, 2018) (citing 30B Federal Practice and Procedure § 6863).
   11         Here, the documents produced and other trial exhibits show a record of the
   12 February 5, 2010 call that took place and what was discussed. PX0592 shows that
   13 Apple engineers requested a call with Gobi experts to discuss Gobi’s “image
   14 transfer protocol.” PX0809 shows that Mr. Soordelu sent an email to the Apple
   15 team with details of the scheduled call. The PX0812 email chain shows that Mr.
   16 Soordelu was asked by Mr. Willkie to take and “post minutes from this meeting,”
   17 that Mr. Soordelu agreed he would do so, and that he sent a subsequent email
   18 recounting what was discussed. Qualcomm regularly participates in calls with
   19 Apple engineers and meeting minutes of those calls are regularly maintained.
   20 Indeed, the records were kept for nearly eight years after they were recorded before
   21 they were produced in this litigation in 2018, and there is no serious dispute as to the
   22 contents and preservation of the documents. Accordingly, PX0066 is admissible as
   23 a business record.
   24               iv.    Apple Cannot Show That PX0066 Indicates A Lack Of
                           Trustworthiness
   25
              Because PX0066 is a regular and contemporaneous business record, it is
   26
        admissible unless Apple can affirmatively establish that it is untrustworthy. “[T]he
   27
        burden is on the opponent to show that the source of information or the method or
   28
                                                  -6-
               QUALCOMM INCORPORATED’S BENCH MEMO IN SUPPORT OF THE ADMISSIBILITY OF PX066
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 645 Filed 03/04/19 PageID.36441 Page 8 of 10




    1 circumstances of preparation indicate a lack of trustworthiness. . . . It is appropriate
    2 to impose this burden on opponent, as the basic admissibility requirements are
    3 sufficient to establish a presumption that the record is reliable.” Advisory
    4 Committee Note to Fed. R. Evid. 803(6) (2014). Apple has identified no
    5 contradictory documents that show any inaccuracy in the minutes Mr. Soordelu
    6 took, and even doing so would not render the minutes inadmissible hearsay. See
    7 Freeman, 585 F. App’x at 517. Because Qualcomm has carried its burden to
    8 establish the admissibility of PX0066 and Apple cannot carry its contrary burden,
    9 the minutes should be admitted as a business record.
   10 IV.    CONCLUSION
   11        For the reasons set forth above, Plaintiff respectfully requests that PX0066 be
   12 admitted into evidence.
   13
   14
   15 DATED: March 4, 2019                       Respectfully Submitted,
   16
   17                                         By /s/ Michelle Ann Clark
   18
                                                 QUINN EMANUEL URQUHART &
   19                                            SULLIVAN, LLP
                                                 David A. Nelson (pro hac vice)
   20                                            (Ill. Bar No. 6209623)
                                                 davenelson@quinnemanuel.com
   21                                            Nathan A. Hamstra (pro hac vice)
                                                 (Ill. Bar No. 6286325)
   22                                            nathanhamstra@quinnemanuel.com
                                                 500 West Madison St., Suite 2450
   23                                            Chicago, Illinois 60661
                                                 Telephone: (312) 705-7400
   24                                            Facsimile: (312) 705-7401
   25
   26
   27
   28
                                                  -7-
               QUALCOMM INCORPORATED’S BENCH MEMO IN SUPPORT OF THE ADMISSIBILITY OF PX066
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 645 Filed 03/04/19 PageID.36442 Page 9 of 10




    1                                          Scott L. Watson (SBN 219147)
                                               scottwatson@quinnemanuel.com
    2                                          Valerie A. Lozano (SBN 260020)
                                               valerielozano@quinnemanuel.com
    3                                          Patrick T. Schmidt (SBN 274777)
                                               patrickschmidt@quinnemanuel.com
    4                                          865 South Figueroa Street, 10th Floor
                                               Los Angeles, CA 90017
    5                                          Telephone: (213) 443-3000
                                               Facsimile: (213) 443-3100
    6
                                               Richard W. Erwine (pro hac vice)
    7                                          (N.Y. Bar No. 2753929)
                                               richarderwine@quinnemanuel.com
    8                                          Alexander Rudis (pro hac vice)
                                               (N.Y. Bar No. 4232591)
    9                                          alexanderrudis@quinnemanuel.com
                                               51 Madison Avenue, 22nd Floor
   10                                          New York, NY 10010
                                               Telephone: (212) 849-7000
   11                                          Facsimile: (212) 849-7100
   12                                          Sean S. Pak (SBN 219032)
                                               seanpak@quinnemanuel.com
   13                                          Michelle A. Clark (SBN 243777)
                                               michelleclark@quinnemanuel.com
   14                                          50 California Street, 22nd Floor
                                               San Francisco, CA 94111
   15                                          Telephone: (415) 875-6600
                                               Facsimile: (415) 875-6700
   16
   17
                                               JONES DAY
   18                                          Karen P. Hewitt (SBN 145309)
                                               kphewitt@jonesday.com
   19                                          Randall E. Kay (SBN 149369)
                                               rekay@jonesday.com
   20                                          John D. Kinton (SBN 203250)
                                               jkinton@jonesday.com
   21                                          Kelly V. O’Donnell (SBN 257266)
                                               kodonnell@jonesday.com
   22                                          4655 Executive Drive, Suite 1500
                                               San Diego, California 92121
   23                                          Telephone: (858) 314-1200
                                               Facsimile: (858) 345-3178
   24
                                               Attorneys for Plaintiff and
   25                                          Counterclaim Defendants
                                               QUALCOMM INCORPORATED and
   26                                          QUALCOMM TECHNOLOGIES, INC.
   27
   28
                                               -8-
              QUALCOMM INCORPORATED’S BENCH MEMO IN SUPPORT OF THE ADMISSIBILITY OF PX066
                                                               Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 645 Filed 03/04/19 PageID.36443 Page 10 of 10




     1
     2                           CERTIFICATE OF SERVICE
     3        The undersigned hereby certifies that a true and correct copy of the above and
     4 foregoing document has been served on March 4, 2019 to all counsel of record who
     5 are deemed to have consented to electronic service via the Court’s CM/ECF system
     6 per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
     7 mail, facsimile and/or overnight delivery.
     8        Executed on March 4, 2019 at San Diego, California.
     9
    10                                     /s/ Michelle Ann Clark
    11                                        Michelle Ann Clark
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                    -9-
               QUALCOMM INCORPORATED’S BENCH MEMO IN SUPPORT OF THE ADMISSIBILITY OF PX066
                                                                Case No. 3:17-cv-1375-DMS-MDD
